NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on April 28, 2022.  
The previous rejection of 3, 5, 11, and 18-19 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Claims 1-20 are pending and allowable.
Information Disclosure Statements:  The information disclosure statements filed March 7, 2022, and May 4, 2022, have been considered by the Examiner.
Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 8, and 15 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising: determining, using one or more hardware processors, a product size; transmitting instructions to a first client device to display a first user interface, the first user interface including: a first selectable control that, when selected, causes upload of a first image associated with a first view of a first user, and a second selectable control that, when selected, causes upload of a second image associated with a second view of the first user; receiving, from the first client device, the first image in response to a first selection of the first selectable control; receiving, from the first client device, the second image in response to a second selection of the second selectable control; generating, based on the first image of the first user and the second image of the first user, avatar data pertaining to a first avatar associated with the first user, the avatar data being stored in a database record; mapping the first avatar to the product size using the avatar data; receiving, from the first client device, a request to share the first avatar with a second user; in response to receiving the request, adding the first avatar to a list of contacts who shared respective digital avatars with the second user; transmitting instructions to a second client device to display, in a second user interface, the list of contacts who shared the respective digital avatars with the second user of second client device, the list of contacts comprising the first user; in response to receiving a selection of the first user from the list of contacts in the second user interface, transmitting instructions to the second client device to display preview data in the second user interface of the second client device, the second user interface comprising the first avatar wearing the product, the first avatar being adjustable via the second user interface based on input received from the second client device; receiving a request from the second client device to simultaneously view the first avatar of the first user together with a second avatar of a second user; and in response to receiving the request, transmitting instructions to the second client device to display, in a third user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the third user interface comprising an option to configure the second avatar to wear the product instead of the first avatar.
With respect to claims 8 and 15, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a non-transitory computer-readable medium reciting similar limitations.
Discussion of Prior Art:  US 2010/0030578 A1 to Siddique et al. is directed to an online apparel modeling system that allows users to create three-dimensional models and to purchase various goods and/or services and collaborate with other users in the online environment.  Siddique further discloses that a user may invite friends from a friend list on a shopping trip and chat with them in a chat window while shopping.  However, Siddique, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular receiving, from the first client device, a request to share the first avatar with a second user; in response to receiving the request, adding the first avatar to a list of contacts who shared respective digital avatars with the second user; transmitting instructions to a second client device to display, in a second user interface, the list of contacts who shared the respective digital avatars with the second user of second client device, the list of contacts comprising the first user; in response to receiving a selection of the first user from the list of contacts in the second user interface, transmitting instructions to the second client device to display preview data in the second user interface of the second client device, the second user interface comprising the first avatar wearing the product, the first avatar being adjustable via the second user interface based on input received from the second client device; receiving a request from the second client device to simultaneously view the first avatar of the first user together with a second avatar of a second user; and in response to receiving the request, transmitting instructions to the second client device to display, in a third user interface, the first avatar of the first user wearing the product together with the second avatar of the second user, the third user interface comprising an option to configure the second avatar to wear the product instead of the first avatar.
US 2010/0030660 A1 to Edwards is directed to a system and method for displaying a virtual online environment that generates avatars corresponding to users of remote entertainment devices.  Edwards further discloses allowing a user to sell a virtual object to another user and displaying the avatars such that the object is now being worn by the another user.  However, Edwards, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 6,901,379 B1 to Balter et al. is directed to a system that generates a digital image of a user wearing an item and that allows the user to enter an online chat room to display the digital image to receive feedback from other users.  However, Balter, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2009/0259948 A1 to Hamilton II et al. is directed to a system and method of creating a virtual universe in which one user may take control of another user’s avatar.  However, Hamilton II, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 8,898,565 B2 to Schroeter et al. is directed to a system and method for creating and displaying an avatar and allowing a user to share an avatar with another user within a certain time frame and subject to certain permissions.  However, Schroeter, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 8,733,936 B1 to Kornilov et al. is directed to a system for selling eyeglasses online that allows a user to create a 3D model of the user’s head so the user can see how eyeglasses will look on the user.  Kornilov further discloses that the user can save the images and share them with friends to get their opinion. However, Kornilov, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 7,739,602 B2 to Feng et al. is directed to a system for providing a web service that enables a publisher to share digital resources such as an address card or a calendar with a number of subscribers based on different sharing relationships. Feng further discloses that the system allows members of a group to share resources including buddy lists.  However, Feng, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2008/0215973 A1 to Zalewski et al. is directed to generating an avatar for interacting with a virtual world.  However, Zalewski, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2008/0052242 A1 to Merritt et al. is directed to allowing a first user to make changes to a graphic asset received from a second user as long as the first user has a license to make changes.   However, Merritt, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2006/0294465 A1 to Ronen et al. is directed to a system and method for creating and customizing mobile avatars and distributing the avatars across a wireless network.  Ronen further discloses allowing a user to have multiple avatars such as one for business and one for personal activities and allowing a user to share the avatars with other users. However, Ronen, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2004/0221224 A1 to Blattner et al. is directed to creating multiple personas and avatars of a same user and projecting these avatars to other users. However, Blattner, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 9,646,340 B2 to Kapur et al. is directed to a system and method that captures an image of a user to create a three-dimensional, posable avatar of the user and that allows the user to attach wearable articles to the avatar and share images of the avatar with other users. However, Kapur, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 2007/0220540 A1 to Walker et al. is directed to a system to solicit an opinion of a panel of participants by sending an image of a shopper or an image of a virtual model of the shopper to the panel to obtain an opinion on a garment that the shopper wants to purchase.  However, Walker, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
US 7,133,839 B2 to Inoue et al. is directed to a system and method that allows users to browse and share a virtual try-on scene together.  However, Inoue, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 as a whole, and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625